Citation Nr: 0312604	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  95-20 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or being 
housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1965 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 1995 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  In July 1997 and 
December 1998, the Board remanded this issue to the RO for 
additional development, including additional aid and 
attendance examination and related opinions regarding the 
veteran's incapacitation and need for assistance.  That 
development was completed and the case was then returned to 
the Board. 

The veteran now resides under the jurisdiction of the Boston, 
Massachusetts, RO.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; VA has notified the veteran of the evidence 
needed to substantiate the claim addressed in this decision, 
and has obtained all relevant evidence designated by the 
veteran, in order to assist him in substantiating his claim 
for VA compensation benefits; in light of the grant of 
special monthly compensation based on the need for regular 
aid and attendance, there is no reasonable possibility that 
additional assistance would further aid in substantiating the 
veteran's claim.

2.  The veteran currently has two service-connected 
disabilities: post-traumatic stress disorder (PTSD), rated as 
100 percent disabling, and peptic ulcer disease, rated as 
noncompensably disabling. 



3.  The evidence is in relative equipoise on the question of 
whether the veteran's service-connected PTSD renders him 
mentally incapacitated so as to require care or assistance on 
a regular basis to protect the veteran from hazards or 
dangers incident to his daily environment.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for an award of special monthly 
compensation based on the need for regular aid and attendance 
of another person have been met.  38 U.S.C.A. §§ 1114(l), 
(s), 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.351, 3.352 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish 


special monthly compensation based on the need for regular 
aid and attendance of another person or being housebound.  In 
a July 2001 letter, the RO advised the veteran of the 
Veterans Claims Assistance Act of 2000, and specifically 
advised the veteran to identify all health care providers.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested private 
treatment records and records of hospitalization, as well as 
VA treatment records.  The veteran was afforded various VA 
compensation examinations in January 1999, with addendum 
medical opinions in February 1999, as well as in March 2003.  
Thus, the veteran has been advised which portion of evidence 
is to be provided by him and which portion VA will attempt to 
obtain in accordance with 38 U.S.C.A. § 5103(a).  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations. 

Moreover, in light of the grant of benefits sought on appeal, 
no further evidence is necessary to substantiate the 
veteran's claim for special monthly compensation based on the 
need for regular aid and attendance of another person or 
being housebound.  See 38 U.S.C.A. § 5103(a) (West 2002).  In 
this veteran's case, there is no reasonable possibility that 
further assistance would aid in substantiating the veteran's 
claim for VA compensation benefits.  See 38 U.S.C.A. § 
5103A(a)(1),(2) (West 2002).  

II.  Special Monthly Compensation: Aid and Attendance

The veteran claims entitlement to special monthly 
compensation based upon being housebound or upon his need for 
regular aid and attendance.  

The regulations provide additional compensation on the basis 
of being housebound where the veteran (1) has, in addition to 
a single, permanent service-connected disability rated 100 
percent disabling, additional service-connected disability or 


disabilities independently evaluated as 60 percent or more 
disabling which are separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  A veteran will be considered housebound where 
the evidence shows that, as a direct result of his service-
connected disability or disabilities, he is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.351(i) (2002).

An increased rate of compensation is also payable where an 
otherwise eligible veteran is permanently bedridden or so 
helpless as to be in need of the regular aid and attendance 
of another person as a result of his service-connected 
disabilities. 
38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b).  Determination 
as to the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that 


the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2002).

The veteran alleges that as a result of his service-connected 
disabilities he requires the aid and assistance of another 
person.  The veteran's service-connected disabilities are 
PTSD, rated as 100 percent disabling, and peptic ulcer 
disease, rated as noncompensably disabling.  

The evidence weighing in favor of the veteran's claim 
includes a February 1999 addendum to a January 1999 VA aid 
and attendance examination in which the VA examining 
physician indicated that the veteran's limitations were due 
to a combination of (service-connected) PTSD and (non-
service-connected) brain tumor.  The VA examiner specifically 
attributed to the veteran's PTSD an inability to handle his 
medications and finances.  The evidence also demonstrates 
that the veteran has severe PTSD symptoms, for which he is 
rated 100 percent disabled, which contribute to his overall 
mental incapacitation.  These symptoms, which include 
anxiety, argumentativeness, poor interpersonal interactions, 
poor sleep at night, flashbacks, and panic attacks, 
contribute to require care or assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment.  The veteran has been determined to be 
incompetent for purposes of VA disability compensation 
benefits. 

The evidence weighing against the veteran's claim includes 
medical opinion evidence that attributes the veteran's 
inability to bathe himself and dementia to his (non-service-
connected) postoperative brain tumor or radiation treatment 
for the brain tumor.  In addition to his service-connected 
disabilities, the veteran also suffers from non-service-
connected disabilities identified in the medical evidence to 
include residuals of a brain tumor (postoperative central 
neurocytoma), short-term memory loss, hypertension, chronic 
obstructive pulmonary disease and bronchitis, diabetes, 
dysphagia, and left leg scar.



The evidence ostensibly weighing against the claim also 
includes the report of a March 2003 VA examination to 
determine housebound status or the need for regular aid and 
attendance.  The examiner noted the veteran's full dependence 
on others for activities of daily living.  Poor judgment and 
insight content of his speech was noted, along with an 
inability to follow simple instructions to do activities of 
daily living consistently.  Constant supervision due to 
cognitive deficits was noted.  The diagnosis was frontal lobe 
syndrome (with cognitive and behavioral deficits as well as 
gait disorder) due to complications of treatment of a brain 
tumor, including dementia/disinhibition and seizure disorder.

After a review of the evidence in this case, the Board finds 
that the evidence for and against the veteran's claim is in 
relative equipoise on the question of whether the veteran's 
service-connected disabilities, primarily PTSD, render him 
mentally incapacitated so as to require care or assistance on 
a regular basis to protect the veteran from hazards or 
dangers incident to his daily environment.  Certainly, the 
veteran's non-service-connected brain tumor residuals 
themselves result in the need for regular aid and attendance 
of another person, as most recently demonstrated at the March 
2003 VA examination.  Also for consideration, however, are 
the manifestations of the veteran's service-connected PTSD, 
which symptoms must be said to overlap to some degree with 
the brain tumor residuals, and which are also totally 
disabling.  The Board finds the February 1999 examination 
addendum, which attempts to relate symptoms to PTSD, 
particularly helpful.  As the evidence for and against the 
veteran's claim is in relative equipoise, the Board will 
resolve reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  With the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for an award of special monthly compensation based 
on the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. 
§§ 1114(l), 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.351, 3.352.  As the grant of special monthly 
compensation based on the need for regular aid and attendance 
of another person results in a greater benefit than an award 
of special monthly compensation based on being housebound, 
the veteran has been granted the greater benefit, so the 
Board does not reach the question of whether the 


veteran's service-connected disabilities render him 
housebound.  38 U.S.C.A. 
§§ 1114(l), (s).  


ORDER

Special monthly compensation based on the need for regular 
aid and attendance of another person is granted, subject to 
the criteria governing the payment of monetary awards. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

